Citation Nr: 1010567	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  95-16 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected tinnitus, prior to June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty from October 1964 to October 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an August 2002 decision, the Board denied the 
Veteran's appeal.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court').  In a September 2003 
Order, the Court vacated the Board's August 2002 decision and 
remanded the matter to the Board.  The Board then remanded 
the case in January 2004.

In March 2005, the Board again denied entitlement to an 
initial compensable evaluation for tinnitus prior to June 10, 
1999.  The Veteran again appealed the Board's decision to the 
Court.  In an April 2007 decision, the Court vacated the 
Board's March 2005 decision as to the denial of an initial 
compensable evaluation for tinnitus prior to June 10, 1999, 
and remanded the issue to the Board.  All other issues 
addressed in the March 2005 Board decision were affirmed by 
the Court.

Most recently, in March 2008, the Board again denied the 
Veteran's appeal on the remaining issue.  The Veteran once 
again appealed the Board's decision to the Court.  In a 
September 2009 Memorandum Decision and an October 2009 Order, 
the Court vacated the Board's March 2008 decision and 
remanded the matter to the Board.  The Court's September 2009 
decision reversed the Board's March 2008 decision to the 
extent of directing the Board to award a 10 percent 
disability rating for tinnitus with an effective date not 
later than February 10, 1995.  The Court's September 2009 
decision otherwise remanded the issue for the Board to 
determine whether an effective date earlier than February 10, 
1995 is appropriate.


FINDING OF FACT

The Veteran had persistent tinnitus from June 26, 1989.




CONCLUSION OF LAW

The criteria for entitlement to a 10 percent initial rating 
for service-connected tinnitus have been met from June 26, 
1989.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1995); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the Veteran's claim of 
entitlement to a higher initial disability rating for his 
service connected tinnitus.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the period of time that remains under consideration in this 
appeal dates from the initial assignment of service 
connection for tinnitus until June 10, 1999.

Tinnitus disability is rated under Diagnostic Code 6260.  The 
provisions of the rating criteria governing the evaluation of 
service-connected tinnitus were changed, effective June 10, 
1999.  64 Fed. Reg. 25208, 25209 (May 11, 1999).  Under DC 
6260, in effect prior to June 10, 1999, a maximum 10 percent 
rating was assigned for tinnitus that was persistent as a 
symptom of head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, DC 6260 (1998).

For the period from June 10, 1999 to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (in effect from June 10, 
1999 to June 12, 2003).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent, warrants an evaluation of 
10 percent.  This is the maximum rating available under this 
Diagnostic Code.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but as part of any underlying condition causing it.  38 
C.F.R. § 4.87 (2009).

Moreover, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999 and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, none of the amendments 
may be applied to period prior to June 10, 1999 on appeal.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

As discussed in the introduction, the appellant's claim of 
entitlement to an initial compensable evaluation for service-
connected tinnitus, prior to June 10, 1999, was denied in a 
March 2008 Board decision.  In that decision, the Board found 
that the most probative evidence of record essentially 
indicated that the Veteran's service-connected tinnitus was 
not persistent prior to June 10, 1999.  The Court's September 
2009 memorandum decision found that reversal was required 
regarding the Board's determination that the appellant did 
not satisfy, prior to June 1999, the 'persistent' criteria 
for a 10 percent rating under the pre-1999 Diagnostic Code 
6260.  The Court reversed the Board's determination that the 
evidence preponderates against a compensable rating for the 
appellant's service-connected tinnitus prior to June 10, 
1999.  The Court remanded the matter to the Board to award a 
10 percent disability rating for tinnitus with an effective 
date not later than February 10, 1995, and to determine 
whether an effective date earlier than February 10, 1995, is 
appropriate.

The Board therefore must find that the Veteran's tinnitus was 
persistent, warranting assignment of a 10 percent disability 
rating, from at least as early as February 10, 1995.

The Board now turns its attention to that remaining question 
in this case, whether a 10 percent rating is warranted for 
the period on appeal prior to February 10, 1995.  The Board 
again notes that this appeal arose originally from the grant 
of service connection for tinnitus, so the appeal period 
spans back to the effective date of the grant of service 
connection: June 26, 1989.

The essential question of controversy in this case is whether 
the Veteran's service connected tinnitus was 'persistent' 
prior to February 10, 1995.  The Board acknowledges that the 
nature of tinnitus prevents any useful reliance upon 
objective medical indications, and that the symptoms of 
tinnitus can essentially be assessed only through evaluation 
of the Veteran's report of experiencing the characteristic 
symptom of auditory 'ringing.'  Thus, the Board's 
consideration of whether the Veteran's tinnitus was 
persistent prior to February 10, 1995, focuses upon the 
documented instances of record in which the Veteran has 
described his own tinnitus symptoms.

The Veteran has now been granted a 10 percent rating for 
tinnitus effective from at least as early as February 10, 
1995, the date of the earliest record contemporaneously 
indicating the existence of tinnitus symptoms in the Veteran.  
The February 1995 VA audiology examination report shows that 
the Veteran described his tinnitus, as interpreted by a 
professional audiologist, as 'inconstant' and 'intermittent.'  
The Court's September 2009 decision directs that the Board 
must "explain how the term 'persistent', on the one hand, 
and 'inconstant' and 'intermittent,' on the other hand, are 
indeed different for purposes of the award of benefits under 
the pre-June 1999 DC 6260."

Persistent is defined as 'insistently repetitive or 
continuous, tenacious, or enduring.'  Smith v. Principi, 17 
Vet. App. 168 (2003) (citing Webster's II New College 
Dictionary).  See Webster's II New College Dictionary 820 
(1995).  The Court's September 2009 decision in this case 
further directed attention to more language appearing in 
Smith: "'The word 'persistent' suggests a meaning of 
[']constant['] , and we propose to replace it with 
'recurrent,' meaning that the tinnitus might not always be 
present, but that it does return at regular intervals.'  
(Quoting 59 Fed. Reg. at 17,297 (Secretary's 1994 
Supplemental Information))."

The February 1995 VA audiology examination report addresses 
the Veteran's account of his tinnitus and shows the Veteran 
described his tinnitus as intermittent at that time.  The 
February 1995 report discusses the information obtained from 
interviewing the Veteran, including that 'his left ear rings, 
although inconstantly.'  Based upon the Veteran's own 
description of his tinnitus symptoms at that time, the 
examiner diagnosed the Veteran with 'intermittent high 
frequency tinnitus A.S.'  Thus, the record reflects that in 
1995 the Veteran specifically described his own tinnitus 
symptoms as inconstant and intermittent.

The Board observes that 'inconstant' plainly indicates that 
the tinnitus was not constant; this alone neither establishes 
nor entirely contradicts a possible finding that the tinnitus 
was 'persistent' for rating purposes.  Intermittent is 
defined as starting or stopping at intervals.  See Webster's 
at 579 (1995).  The Board may not be convinced that tinnitus 
thought to be 'persistent' would be characterized by an 
audiologist as 'inconstant' or 'intermittent.'  However, the 
matter is not entirely clear and is further impacted by 
Board's mindfulness of the need to operate within the 
parameters set out by the Court's September 2009 decision in 
this case.

The state of the evidence as characterized by the Court's 
decision now establishes that the Veteran's tinnitus must be 
rated as having been persistent as of the date of the 
February 1995 VA examination.  The Court's decision also 
discussed that the Board cannot rely on the absence of 
evidence as substantive negative evidence on the question of 
the severity of the Veteran's tinnitus during the appeal 
period prior to February 1995.  In light of the findings 
established by the Court's September 2009 decision, the Board 
is unable to identify any adequately demonstrative evidence 
that the Veteran did not have persistent tinnitus prior to 
February 1995.  The Veteran is shown to have had inconstant 
and intermittent tinnitus as of February 1995, and the Court 
has established that the Veteran's subsequent testimony and 
the evidence of record requires assignment of a 10 percent 
disability rating as of the date of the February 1995 VA 
examination report.  In accordance with the Court's decision, 
the Board is unable to find that there is any significant 
contradiction in the Veteran's statements in subsequent VA 
examination reports, and thus the Board believes that it is 
essentially compelled to rely upon the Veteran's competent 
testimony to the extent that he asserts experiencing tinnitus 
throughout the appeal period of the same nature and severity 
as is shown in February 1995.  Although not entirely clear, 
the Board believes that the Veteran's testimony in this case, 
under the circumstances, essentially does assert that his 
tinnitus during the period prior to February 1995 was of the 
same nature and severity as it was in February 1995.

Resolving reasonable doubt in favor of the Veteran, and 
ensuring compliance with the terms of the Court's September 
2009 decision, the Board finds that assignment of a 10 
percent disability rating for tinnitus is warranted effective 
from June 26, 1989.  This date is the earliest date in the 
period for which service connection for tinnitus is in 
effect.  As this appeal arises from the original grant of 
service connection, and in light of the evidence and the 
Court decision discussed above, an initial disability rating 
of 10 percent is warranted from that date.  As 10 percent is 
the highest schedular rating available for tinnitus, this is 
a full grant of the benefit sought on appeal.

The Board notes in passing that the Veteran has not raised 
the issue of entitlement to referral for an extraschedular 
evaluation, nor does the evidence suggest that such an 
opinion is warranted in this case.  The Court's September 
2009 decision directed the Board to consider the question of 
the appropriate effective date for a 10 percent rating in 
this case, and this Court decision does not appear to direct 
any further revisiting of entitlement to any ratings in 
excess of the maximum scheduler rating for tinnitus.  In 
passing, the Board notes that the Court has held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Considering all of the Veteran's contentions, and in light of 
the fact that the Veteran has now been assigned the maximum 
schedular rating for his tinnitus from the earliest date that 
his grant of service-connection is in effect, there is simply 
nothing in the record to suggest that referral for 
extraschedular consideration is sought or warranted in this 
case.

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In view of the Board's favorable disposition of the claim on 
appeal, which includes a full grant of the benefit sought on 
appeal, resulting in the receipt of the maximum schedular 
evaluation under the applicable code for the entire period of 
this appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.

In light of the full grant of the benefits sought on appeal, 
no further discussion of VCAA is necessary at this point.


ORDER

Entitlement to an initial evaluation of 10 percent for 
service-connected tinnitus is warranted from June 26, 1989.  
The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


